Title: To Alexander Hamilton from Joseph Elliott, 16 August 1799
From: Elliott, Joseph
To: Hamilton, Alexander


          
            Sir,
            Philadelphia,  August 16, 1799
          
          The Secretary of War on an application to him for some men to be with me at the commencing the building the Laboratory desired that I shall apply to you for them. in consequence of which I have taken the liberty of mentioning the mens names and the different places they are at; that belong to my company which are now wanted, (Wm. Millard. Sergt. Lang, Francis Peters.) Cullen. Hyland. Howard. and Muirhead. at Reading. (Coleman at Fort-Mifflin) and John Tyson. Joseph Tyson. and Willm Ehubly. at Fort Wolcott.
          Sir I am with respect your Humble Servt.
          
            Joseph Elliott
          
          
            Philadelphia 16 August 1799
          
        